Citation Nr: 0111977	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to August 29, 1996, 
for an award of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to September 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted nonservice-connected 
pension benefits and assigned an effective date of August 29, 
1996.

A Videoconference Hearing was held on February 20, 2001, 
before the undersigned, who is a Member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's claim of entitlement to nonservice-
connected pension benefits was received by the RO on August 
29, 1996, and the evidence in the file does not show that the 
veteran was incapacitated or hospitalized extensively prior 
to that date.


CONCLUSION OF LAW

The criteria for assigning an effective date prior to August 
29, 1996, for an award of nonservice-connected pension 
benefits are not met.  38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400(b) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all evidence necessary for an 
equitable disposition of the matter on appeal has been 
obtained and developed by the agency of original 
jurisdiction:  the veteran has been advised of the evidence 
that is needed to substantiate his claim, he has been 
afforded the opportunity to submit additional evidence and to 
testify before a Member of the Board, which he has done, and 
the RO has taken all necessary steps to secure copies of all 
the evidence that has been identified as pertinent to the 
matter on appeal.

A review of the record shows that the veteran's original 
claim of entitlement to nonservice-connected pension benefits 
due to permanent and total disability was dated by the 
veteran on August 5, 1991, and marked as received at the RO 
on August 6, 1991.  This claim was denied by the RO in an 
October 1991 rating decision, and notice of this decision, 
and of his appellate rights, were sent to the veteran, by 
letter dated on October 23, 1991.  The veteran never appealed 
this decision.

The veteran filed a second claim for nonservice-connected 
pension benefits in August 1994, which the RO denied in a 
January 1995 rating decision.  Notice of this decision, and 
of his appellate rights, was sent to the veteran, by letter 
dated on January 26, 1995.  The veteran submitted a timely 
notice of disagreement with this decision in February 1995, 
and a Statement of the Case, with notice of appellate rights, 
was issued several days later, still in February 1995.  No 
Substantive Appeal was ever filed by the veteran; 
accordingly, the January 1995 decision became final.  38 
C.F.R. §§ 3.104(a), 20.202.

On August 29, 1996, the RO received a third application for 
nonservice-connected pension benefits from the veteran.  In a 
December 1996 rating decision, the RO again denied the 
benefit sought by the veteran, and the veteran initiated, and 
this time perfected, the appeal of that rating decision.  The 
Board remanded the issue of entitlement to a permanent and 
total rating for pension purposes in May 1998, with specific 
instructions to the RO to secure additional Social Security 
Administration (SSA) records.  Upon completion of the 
requested development, the RO granted nonservice-connected 
pension benefits in the September 1998 rating decision hereby 
on appeal, and assigned an effective date of August 29, 1996.

On appeal, the veteran essentially contends that the 
September 1998 grant of nonservice-connected pension benefits 
should be August 5, 1991, the date when he dated his first 
application for a permanent and total rating for pension 
purposes, rather than August 29, 1996, because for the period 
of six to seven years preceding his August 1996 filing, he 
was "so ill that [he] wasn't able to do his own paperwork."

Applicable regulatory and statutory provisions stipulate that 
an award of disability pension benefits "may not be 
effective prior to the date entitlement arose," and, for 
claims received on or after October 1, 1984, such as the 
veteran's in this case, the effective date is the date of 
receipt of claim.  38 C.F.R. § 3.400(b)(1); see also 38 
U.S.C.A. §§ 5110(a) and (b)(3).  An exception to this rule is 
in the event that the veteran files a claim for a retroactive 
award within one year from the date on which he or she became 
permanently and totally disabled, and establishes that a 
physical or mental disability, which was not the result of 
his or her own willful misconduct, was so incapacitating that 
it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following 
the date on which he or she became permanently and totally 
disabled.  38 C.F.R. § 3.400(b)(1)(ii).  If this exception 
applies, the disability pension award may be effective from 
the date of receipt of claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  While rating board judgment must 
be applied to the facts and circumstances of each case, 
extensive hospitalization will generally qualify as 
sufficiently incapacitating to have prevented the filing of a 
claim.  Id.

Turning initially to the veteran's contention that the 
effective date for his award of nonservice-connected pension 
should be August 5, 1991, the date of his original claim for 
a nonservice-connected pension, the Board is of the opinion 
that this contention is without merit:  The August 1991 claim 
was denied in a final, unappealed, RO decision dated in 
October 1991.  This decision is determinative as a matter of 
law that the evidence then before the RO did not show 
entitlement to a nonservice-connected pension.  Consequently, 
to grant an effective date in August 1991 would be to ignore 
the effect of the final October 1991 decision, and this 
cannot be done, as claimants are collaterally estopped from 
relitigating the same issue based upon the same evidence, 
even for a different purpose.  Hazan v. Gober, 10 Vet. App. 
511, 520 (1997).  (A similar reasoning would apply to a 
contention, which the veteran has not made in this case, to 
the effect that an August 1994 effective date should be 
assigned to the September 1998 grant of benefits, insofar as 
the January 1995 rating decision that denied the veteran's 
second claim for nonservice-connected pension benefits is 
also final.)  Accordingly, the appropriate date of claim to 
be considered in assigning the effective date for the 
veteran's award in this case is the August 1996 filing date.

Having determined the appropriate date of claim, the next 
question to be addressed is whether the veteran meets the 
criteria for application of the exception under the 
regulations governing the assignment of an effective date for 
a nonservice-connected pension.

The September 1998 award of VA nonservice-connected pension 
benefits was predicated on a finding that the veteran's 
disabilities, in connection with his age, level of education, 
and employment history, created a disability picture that was 
so severe as to permanently preclude any type of gainful 
employment, and warranted the grant of nonservice-connected 
pension benefits.

Examining the record, the Board notes that the veteran's 
nonservice-connected disabilities include schizophrenia, 
hypertension, history of headaches, lipomas of the back and 
both thighs, status post removal of a lipoma of the back, 
dyspepsia, history of exertional dyspnea, status post right 
shoulder injury, and status post right arm injury.  In his VA 
Form 21-527 of October 1996, which he submitted as part of 
his August 1996 application for a permanent and total rating 
for pension purposes, the veteran indicated that he became 
disabled in April 1991, that he last worked in October 1996 
(presumably meaning to say 1995) because of his problems with 
his headaches, that he had been declared disabled by SSA and 
was in receipt of SSA disability benefits, and that, while he 
was under doctor's care, he had not been hospitalized within 
the past 12 months.

At the February 2001 Videoconference hearing, the veteran 
stated that he last worked in 1990, that he started receiving 
SSA benefits in 1990 or 1991, and that he had not filed for 
VA benefits between 1991 and 1996 because of his nervous 
condition and schizophrenia, which prevented him from doing 
"anything" until the time when he ultimately filed his 
claim in August 1996.  Regarding inpatient treatment from VA 
or private institutions, he said that he was only 
hospitalized in 1994 at South Pickens Hospital in Carrolton, 
Alabama, and that, other than that admission, he had only 
been going "back and forth to the [VA] doctor" to receive 
outpatient treatment.

The record confirms that the veteran has been in receipt of 
SSA disability benefits on account of a diagnosis of 
schizophrenia since 1991, and that he was admitted to South 
Pickens Hospital in Alabama in 1994.  However, that 
admission, from January 28 through February 1, 1994, was not 
prompted by any psychiatric disorder, but by complaints of 
chest and epigastric discomfort, which were concluded to 
represent gastroesophageal reflux disease (GERD) and complex 
ventricular ectopy.  The veteran's present contention that he 
was unable to do "anything" in terms of requesting VA 
benefits between 1991 and 1996 is contradicted by the 
evidence in the file, which reveals not only that he did file 
claims for nonservice-connected pension benefits in 1991 and 
1994 (as indicated earlier), but that, as of December 1994, 
he was reportedly "not seeing anyone in the VA for his 
anxiety and depression," and only complained of an irregular 
heart beat, a questionable ulcerated stomach, and headaches.  
(See, a December 1994 VA general medical examination report.)

In sum, the medical records do not indicate that the veteran 
has had extensive hospitalization or that his nonservice-
connected disabilities rendered him so incapacitated that he 
was unable to file a claim for pension benefits prior to 
August 1996.  In fact, as the record reflects, he did file 
such a claim in August 1991, and then again in August 1994, 
both claims were denied, and the denials are final.  
Consequently, the exception to the general rule for 
determining the effective date for an award of disability 
pension benefits does not apply in the present case and the 
effective date for the veteran's claim of entitlement to 
nonservice-connected pension benefits is appropriately fixed 
as the date of receipt of his claim.  As noted previously, 
the veteran's claim was received on August 29, 1996.  
Accordingly, application of an effective date prior to August 
29, 1996, is not appropriate, and the veteran's request for 
an earlier effective date cannot be granted.


ORDER

Entitlement to an effective date prior to August 29, 1996, 
for an award of a nonservice-connected pension is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

